Bell, J.
The judgment of the court below in this cause was, that the defendant, James T. Wood, have, and recover of -the' plaintiff, Eliza Holt, all the costs in this behalf expended, &c. The decree does not dispose of the subject-matter of the controversy between the parties, and is not therefore, such a final judgment as will support an appeal, or writ of error. In conformity with the practice of this court, established by many decisions, the writ of error must be dismissed. (See Hanks v. Thompson, 5 Texas Rep. 6; Warren v. Shuman, Id. 441; Hancock v. Metz, 7 Id. 177 ; Bradshaw v. Davis, 8 Id. 344.) It-is ordered accordingly.
Writ dismissed.